UNITED STATES BANKRUPTCY COURT
DISTRICT OF KANSAS
KANSAS CITY DIVISION

                                                                :
    In re:                                                      :      Chapter 11
                                                                :
    PINNACLE REGIONAL HOSPITAL, INC., ET                        :      Case No. 20-20219
    AL.,                                                        :
                                                                :      (Jointly Administered)
                                   1
                  Debtors.                                      :
    OFFICIAL COMMITTEE OF PINNACLE                              :
    REGIONAL HOSPITAL, INC., ET AL.,                            :
                                                                :
    Plaintiff,                                                  :      Adv. Pro. No. 20-
                                                                :
    v.                                                          :      ADVERSARY COMPLAINT
                                                                :
    GREAT WESTERN BANK,                                         :
                                                                :
    Defendant.                                                  :
                                                                :

         COMPLAINT SEEKING (I) DECLARATORY RELIEF; (II) AVOIDANCE OF
              OBLIGATIONS AND LIENS; (III) RECOVERY OF MONEY;
                         AND (IV) RELATED RELIEF

             The Official Committee of Unsecured Creditors (the “Committee” or “Plaintiff”) of the

above-captioned debtors (collectively, the “Debtors” or “Company”), as plaintiff herein, by and

through undersigned counsel, files this Complaint (the “Complaint”) and alleges as follows:




1
 The jointly administered Debtors in these cases are: Pinnacle Regional Hospital, Inc.; Pinnacle Regional Hospital,
LLC; Blue Valley Surgical Associates, LLC; Pinnacle Health Care System, Inc.; Rojana Realty Investments, Inc.;
and Joy’s Majestic Paradise, Inc.




US2008 17061808 11
                      Case 20-06025         Doc# 1      Filed 07/08/20         Page 1 of 39
                                 JURISDICTION AND VENUE

        1.      This is an adversary proceeding pursuant to Rule 7001 of the Federal Rules of

Bankruptcy Procedure. It arises in and relates to In re Pinnacle Regional Hospital, Inc., et al.,

Chapter 11 Case No. 20-20219, pending in the United States Bankruptcy Court for the District of

Kansas (the “Court”).

        2.      The Court has jurisdiction over this matter pursuant to 28 U.S.C. §§ 157 and 1334.

        3.      This adversary proceeding is a core proceeding pursuant to 28 U.S.C. § 157(b).

        4.      Plaintiff consents to the entry of final orders or judgments by the Court if it is

determined that the Court, absent consent of the parties, cannot enter final orders or judgments

consistent with Article III of the United States Constitution.

        5.      Venue in this Court is proper pursuant to 28 U.S.C. §§ 1408 and 1409.

                                            PARTIES

        6.      Plaintiff is the Official Committee of Unsecured Creditors of Pinnacle Regional

Hospital, Inc., and its affiliated debtors, appointed in the above-captioned chapter 11 bankruptcy

cases on March 31, 2020.

        7.      Defendant, Great Western Bank (the “Bank” or “Defendant”), is a bank chartered

under the laws of the State of South Dakota and is the prepetition and post-petition lender as set

forth in the Interim Financing Order (as defined below). The Bank may be served with process

pursuant to Federal Rule of Bankruptcy Procedure 7004(h) via certified mail, addressed to Ken

Karels, President and Chief Executive Officer, Great Western Bank, 225 South Main Avenue,

Sioux Falls, South Dakota 57104.




                                                 2

US2008 17061808 11
                     Case 20-06025    Doc# 1     Filed 07/08/20   Page 2 of 39
                                 PRELIMINARY STATEMENT

        8.      In October 2018, the Bank financed the leveraged acquisition by Debtor Pinnacle

Health Care System, Inc. of the equity interests in Debtor Pinnacle Regional Hospital, LLC. (then

known as Cooper County Community Hospital, LLC). In connection with that acquisition, the

Bank required that Pinnacle Regional Hospital, LLC execute and deliver an upstream guaranty of

the acquisition loan and a cross-stream guaranty of unrelated indebtedness owed to the Bank by

certain of the other Debtors. Pinnacle Regional Hospital, LLC also was required to grant the Bank

liens in its assets to secure its obligations under these guaranties and, in the case of a deed of trust

on its real property in Missouri, obligations for loans made by the Bank to parties other than

Pinnacle Regional Hospital, LLC, even if not guaranteed by Pinnacle Regional Hospital, LLC.

        9.      In connection with the acquisition loan, two other Debtors were required to execute

and deliver to the Bank cross-stream guaranties of the acquisition loan. In particular, Debtors Joy’s

Majestic Paradise, Inc. and Rojana Realty Investments, Inc. each executed and delivered to the

Bank in October 2018 a guaranty of the acquisition loan. Each of these Debtors previously had

obtained a loan from the Bank and granted a deed of trust to the Bank encumbering its real property

in Missouri and a mortgage encumbering its real property in Kansas. On information and belief,

the Bank contends that the respective deed of trust and mortgage of each of these Debtors secure

the obligations under its cross-stream guaranty.

        10.     For the reasons set forth in this Complaint, the guaranties and security documents

executed and delivered on behalf of Pinnacle Regional Hospital, LLC to the Bank were not signed

by persons that were empowered to bind Pinnacle Regional Hospital, LLC to these documents,

and they are not enforceable against that Debtor.




                                                   3

US2008 17061808 11
                     Case 20-06025     Doc# 1      Filed 07/08/20     Page 3 of 39
        11.     Moreover, even if these documents had been duly executed on behalf of Pinnacle

Regional Hospital, LLC, each is subject to avoidance as a fraudulent obligation or fraudulent

transfer for the reasons set forth in this Complaint.

        12.     Accordingly, the Debtors’ estates in these administratively consolidated cases

(collectively, the “Estate”) are entitled to a judgment declaring that these documents are

unenforceable for lack of effective execution and a judgment avoiding the obligations incurred and

the transfers made under them, as applicable, as fraudulent obligations/transfers.

        13.     Insofar as Joy’s Majestic Paradise, Inc. and Rojana Realty Investments, Inc. are

concerned, under Missouri and Kansas law, respectively, the liens of their respective deeds of trust

and mortgages do not extend to indebtedness beyond the respective loans in connection with which

those documents were executed and delivered. Accordingly, the Estate is entitled to a judgment so

declaring.

        14.     Alternatively, if such declaratory relief is not granted, for the reasons set forth in

this Complaint, judgment should be entered in favor of the Estate against the Bank avoiding the

cross-stream guaranties executed by Joy’s Majestic Paradise, Inc. and Rojana Realty Investments,

Inc. as fraudulent obligations.

        15.     Finally, the Estate also should be found to be entitled to the monetary relief

requested in this Complaint.




                                                  4

US2008 17061808 11
                     Case 20-06025    Doc# 1      Filed 07/08/20     Page 4 of 39
                                          BACKGROUND

I.      General Background

        16.     On February 12, 2020 (the “Petition Date”), the Debtors each filed a voluntary

petition for relief under chapter 11 of title 11 of the United States Code (the “Bankruptcy Code”).

        17.     On March 31, 2020, pursuant to section 1102 of the Bankruptcy Code, the United

States Trustee appointed a seven (7) member committee of unsecured creditors of the Debtors in

connection with these chapter 11 cases.

        18.     Also on March 31, 2020, this Court approved the appointment of Mr. James A.

Overcash as chapter 11 trustee for Debtors Pinnacle Regional Hospital, Inc., Pinnacle Regional

Hospital, LLC, Blue Valley Surgical Associates, LLC, and Pinnacle Health Care System, Inc. An

order confirming that appointment was entered on April 1, 2020.

        19.     On April 20, 2020, an order was entered by this Court appointing Mr. Overcash as

chapter 11 trustee for Debtors Rojana Realty Investments, Inc. and Joy’s Majestic Paradise, Inc.

II.     The Interim Financing Order

        20.     On April 23, 2020, this Court entered the Stipulation and Interim Order (I)

Authorizing Secured Post-Petition Financing on a Superpriority Basis Pursuant to 11 U.S.C. §

364, (II) Authorizing Use of Cash Collateral Pursuant to 11 U.S.C. §§ 363 and 364, (III) Granting

Adequate Protection Pursuant to 11 U.S.C. §§ 363 and 364, and (IV) Scheduling a Final Hearing

Pursuant to Bankruptcy Rule 4001(C) (the “Interim Financing Order”).

        21.     Under the Interim Financing Order, $800,000 of Pinnacle Regional Hospital,

LLC’s cash (the “PRH LLC Cash”) was treated as having been paid to the Bank and applied by

the Bank to that Debtor’s alleged prepetition indebtedness to the Bank, and as having been

advanced post-petition to Pinnacle Health Care System, Inc. by the Bank. Under the Interim


                                                5

US2008 17061808 11
                     Case 20-06025   Doc# 1     Filed 07/08/20     Page 5 of 39
Financing Order, this payment to the Bank was without prejudice to the rights of any party in

interest to seek any available remedy against the Bank in the event the Bank was found not to have

a valid, enforceable lien on the PRH LLC Cash.

        22.      Pursuant to the provisions of the Interim Financing Order, the Committee has

standing to file and prosecute this Complaint, as the representative of the Estate solely for that

purpose.

                                       FACTUAL BACKGROUND

I.      The Blue Valley Group’s Relationships with the Bank before the Acquisition of
        Boonville Hospital

        23.      Until the cessation of their respective operations, Debtors Pinnacle Regional

Hospital, Inc.2, Blue Valley Surgical Associates, LLC (“Blue Valley Surgical”), and Pinnacle

Regional Hospital, LLC3 were engaged in providing healthcare services to patients in Kansas and

Missouri. As of the filing of their chapter 11 petitions, these Debtors were members of an affiliated

group of companies (the “Blue Valley Group”) that had been created and/or assembled by an

entrepreneur, Douglas C. Palzer (“Palzer”).

        24.      Before its provider agreement was terminated, effective April 11, 2018, by the

Centers for Medicare and Medicaid Services (“CMS”), Blue Valley Hospital was the primary

generator in the Blue Valley Group of healthcare-related revenues. The termination of Blue Valley

Hospital’s provider agreement posed an existential threat to the Blue Valley Group. It precipitated




2
  Until it changed its name on December 20, 2018, Pinnacle Regional Hospital, Inc. was known as Blue Valley
Hospital Inc. In an effort to avoid its being confused with Debtor Pinnacle Regional Hospital, LLC, and because
most of the events described in this Complaint involving this Debtor occurred before its name change, Pinnacle
Regional Hospital, Inc. is referred to hereafter in this Complaint as “Blue Valley Hospital.”
3
  Until it changed its name on January 11, 2019, Pinnacle Regional Hospital, LLC was known as Cooper County
Community Hospital, LLC. It operated a hospital in Boonville, Cooper County, Missouri. In an effort to avoid its
being confused with Pinnacle Regional Hospital, Inc., Pinnacle Regional Hospital, LLC is referred to hereafter in
this Complaint as “Boonville Hospital.”
                                                         6

US2008 17061808 11
                     Case 20-06025          Doc# 1       Filed 07/08/20        Page 6 of 39
a search for a hospital (with a provider agreement) that could be acquired in an effort to fill the

void created by CMS’s termination of Blue Valley Hospital’s provider agreement.

        25.      In connection with the search for a replacement hospital, Debtor Pinnacle Health

Care System, Inc. (“PHCSI”) was formed as a Missouri corporation in July 2018 to be the entity

in the Blue Valley Group that would acquire the replacement hospital. In order to acquire a

replacement hospital, a source of financing for the acquisition had to be procured.

        26.      Before the search for a replacement hospital began, a number of entities in the Blue

Valley Group had established borrowing relationships with the Bank. In that regard, on or about

August 25, 2017, Blue Valley Hospital, Blue Valley Surgical, and non-debtor, Blue Valley Health

Care System, Inc. (collectively, the “August 2017 Borrowers”), entered into a Loan Agreement

with the Bank (the “LOC Loan Agreement”), under which the Bank extended to them a revolving

line of credit (the “LOC”) up to the lesser of (i) $10,000,000, or (ii) 80% of their eligible accounts

(as modified in October 2018, the “LOC Loan”).

        27.      The borrowers’ obligations to repay the advances under the LOC were evidenced

originally by a note in the stated principal sum of $10,000,000 (the “LOC Note”). The LOC Note

was ambiguous about its maturity date. While, on the one hand, it identified the maturity date as

August 25, 2018, on the other hand, it provided that advances under the LOC could be obtained

by the August 2017 Borrowers prior to December 1, 2018 or the earlier termination of the LOC

Note. The ability to draw on the LOC until December 1, 2018 was at odds with an August 25, 2018

maturity date.

        28.      Under the LOC Loan Agreement, the Bank also made three term loans to the

August 2017 Borrowers in the aggregate principal sum of $3,395,000 (the “August 2017 Term




                                                  7

US2008 17061808 11
                     Case 20-06025     Doc# 1     Filed 07/08/20     Page 7 of 39
Loans”). The LOC Loan and the August 2017 Term Loans were secured by substantially all of the

personal property of the August 2017 Borrowers and were guaranteed by Palzer.

        29.     On or about April 16, 2018, the Bank made an additional term loan of $669,000 to

the August 2017 Borrowers, secured by the same collateral that secured the LOC Loan and the

August 2017 Term Loans and guaranteed by Palzer.

        30.     Certain members of the Blue Valley Group that were not engaged in the business

of providing healthcare-related services also had borrowing relationships with the Bank before

Blue Valley Hospital’s provider agreement was terminated. In that regard, Debtor Joy’s Majestic

Paradise, Inc., a Missouri corporation (“Joy’s Majestic”), which appears to have been organized

to invest in real property, borrowed $3,866,200 from the Bank on or about February 7, 2018 (the

“Joy’s Majestic Loan”). Joy’s Majestic’s indebtedness on that loan is evidenced by a note dated

February 7, 2018 in the stated principal sum of $3,866,200 made by Joy’s Majestic to the Bank,

as payee (the “Joy’s Note”). As security for that loan, Joy’s Majestic executed and delivered for

the benefit of the Bank a deed of trust, effective February 7, 2018, encumbering certain real

property it owned in Missouri (the “Joy’s Deed of Trust”) and a mortgage, dated as of February 7,

2018, encumbering certain real property it owned in Kansas (the “Joy’s Mortgage”). The Joy’s

Deed of Trust explicitly limits the indebtedness secured thereby to the maximum principal amount

of $3,866,200. The maximum amount stated in the Joy’s Mortgage is $3,866,200.

        31.      Joy’s Majestic also executed and delivered to the Bank a guaranty of an apparently

contemporaneous loan made by the Bank to another member of the Blue Valley Group, Rojana

Realty Investments, Inc. (the “Joy’s Rojana Loan Guaranty”). In this guaranty, Joy’s Majestic

absolutely waived all rights of subrogation, reimbursement, contribution, indemnification or

exoneration it otherwise would have against other obligors if called upon to honor its guaranty.


                                                 8

US2008 17061808 11
                     Case 20-06025    Doc# 1     Filed 07/08/20    Page 8 of 39
These rights were not simply postponed until the Bank had been paid. On information and belief,

the Bank contends that the Joy’s Deed of Trust and the Joy’s Mortgage also secure Joy’s Majestic’s

obligations under the Joy’s Rojana Loan Guaranty.

        32.     As alluded to above, on or about February 7, 2018, Debtor Rojana Realty

Investments, Inc., a Kansas corporation (“Rojana”), obtained a loan from the Bank (the “Rojana

Loan”). In connection with that transaction, Rojana executed a note dated February 7, 2018 in the

stated principal sum of $4,701,800 payable to the Bank (the “Rojana Note”). As security for that

loan, Rojana executed and delivered for the benefit of the Bank a deed of trust, effective as of

February 7, 2018, encumbering certain real property it owned in Missouri (the “Rojana Deed of

Trust”) and a mortgage, dated as of February 7, 2018, encumbering certain real property it owned

in Kansas (the “Rojana Mortgage”). The Rojana Deed of Trust provides that it secures payment of

indebtedness in the sum of $4,300,000, according to the terms of a promissory note of even date

therewith. The Rojana Deed of Trust limits the indebtedness secured thereby to the maximum

principal amount of $4,300,000. The maximum amount stated in the Rojana Mortgage is

$4,701,800.

        33.     Rojana also executed and delivered to the Bank a guaranty of the Joy’s Majestic

Loan (the “Rojana Joy’s Loan Guaranty”). In this guaranty, Rojana absolutely waived all rights of

subrogation, reimbursement, contribution, indemnification or exoneration it otherwise would have

against other obligors, if called upon to honor its guaranty. These rights were not simply postponed

until the Bank had been paid. On information and belief, the Bank contends that the Rojana Deed

of Trust and the Rojana Mortgage also secure Rojana’s obligations under the Rojana Joy’s Loan

Guaranty.




                                                 9

US2008 17061808 11
                     Case 20-06025   Doc# 1     Filed 07/08/20     Page 9 of 39
II.     The Acquisition of Boonville Hospital

        34.     On information and belief, during the summer of 2018, the Blue Valley Group

identified Boonville Hospital as a potentially available acquisition candidate and began

negotiations with its sole member, RHG Consolidated LLC (“RHGC”), to acquire RHGC’s

membership interests in Boonville Hospital. Having already developed a substantial lending

relationship with members of the Blue Valley Group, the Bank evinced a willingness to finance

the acquisition of Boonville Hospital.

        35.     Based on its checkered history, Boonville Hospital was not a particularly attractive

acquisition target, and, on information and belief, RHGC was pleased to have the opportunity to

unload it.

        36.     Until February 7, 2018, an apparently struggling hospital known as Cooper County

Memorial Hospital (“CCMH”) operated in Boonville, Missouri. On or about February 7, 2018,

pursuant to an asset purchase agreement dated December 28, 2017 (the “APA”), Boonville

Hospital, which had been formed by RHGC to make the acquisition, acquired the assets of CCMH

and began to operate a hospital on the premises where CCMH had operated.

        37.     It is reasonable to infer that, at the time this transaction closed, CCMH was

experiencing difficulty paying its debts as they came due. Indeed, a portion of the purchase price

was contingent on the Buyer’s ability to negotiate discounts on past due payables, which were

being assumed by the buyer.

        38.     Despite the hospital’s condition, apparently for political reasons, in order to close

the deal, Boonville Hospital was required to agree in the APA (subject to certain conditions) to

construct a combined hospital and clinic facility meeting certain specifications (the “New

Facility”) to replace the existing facility (the “New Facility Obligations”). RHGC was required to


                                                 10

US2008 17061808 11
                 Case 20-06025       Doc# 1     Filed 07/08/20      Page 10 of 39
guarantee Boonville Hospital’s obligations under the APA, including the New Facility

Obligations. RHGC believed, at that time, that Boonville Hospital would be able to meet its

obligations through a combination of funds generated through New Market Tax Credits and a bank

loan guaranteed under the USDA Rural Development Program. The perceived opportunity to

exploit New Market Tax Credits vanished shortly after the acquisition, however, expunging the

anticipated sources of complying with the New Facility Obligations.

        39.     The unaudited monthly financial statements of Boonville Hospital for the year-to-

date period ended June 30, 2018 showed that Boonville Hospital’s year-to date EBITDA was a

negative $355,000 and that it would have incurred a net loss of more than $500,000 but for savings

attributable to settlements of accounts payable. It is reasonable to infer from this information that

Boonville Hospital lacked the resources to pay its debts as they matured, a condition that persisted

into 2019, as shown in minutes of C-Suite meetings on March 11 and April 8, 2019. Those minutes

reflect that critical maintenance of the hospital’s facilities had been deferred for lack of resources

and only the most critical payables were being paid.

        40.     The financial statements referred to in paragraph 31 of this Complaint indicated

that Boonville Hospital had positive equity. It attributed, however, over $9 million of asset value

to fixed assets, which presumably consisted principally of the real property on which the hospital

operated. On information and belief, that property was subject to restrictive covenants that limited

its use to the operation of a hospital. Under such circumstances, the fair value of its fixed assets

would be discounted substantially. Furthermore, on information and belief, the liabilities on the

balance sheet did not reflect the overhang of the New Facility Obligations.

        41.     Notwithstanding Boonville Hospital’s blemishes, RHGC was able to negotiate and

enter into a Membership Interest Purchase Agreement with PHCSI, dated August 28, 2018 (the


                                                 11

US2008 17061808 11
                 Case 20-06025       Doc# 1      Filed 07/08/20     Page 11 of 39
“MIPA”), providing for the purchase by PHCSI from RHGC of all of the issued, outstanding and

uncertificated membership interests in Boonville Hospital for $6,500,000. The MIPA provided,

among other things, that RHGC would retain the cash and cash equivalents on deposit in Boonville

Hospital’s accounts listed on an exhibit to the MIPA.

        42.     While the MIPA did include provisions allowing PHCSI to terminate it if

reasonable accommodations could not be obtained from (i) CCMH, (ii) the responsible officials of

Cooper County, Missouri, or (iii) other local officials regarding Boonville Hospital’s obligations

under the APA, in a Closing Agreement entered into with RHGC in early September 2018, PHCSI

waived that termination right, as well as the financing contingency in the MIPA.

        43.     Based on the documents thus far made available to the Committee, it is unclear

exactly when PHCSI’s acquisition of the membership interests in Boonville Hospital closed.

Though an Assignment of Membership Interest executed by RHGC (the “Assignment”), which

states it was made on September 28, 2018 (which is denominated the “Effective Date” therein),

provides that RHGC thereby assigns to PHCSI all of the membership interests in Boonville

Hospital and that PHCSI is thereby admitted as the sole member of Boonville Hospital, an undated

disbursement instruction letter signed on behalf of PHCSI and RHGC raises a question about

whether the Assignment was delivered to PHCSI before October 3, 2018.

        44.     The Bank agreed to fund PHCSI’s purchase of the membership interests in

Boonville Hospital by making a $6,500,000 term loan to PHCSI (the “Acquisition Loan”). In

connection with that loan, PHCSI executed and delivered to the Bank (i) a promissory note, dated

October 3, 2018, in the stated principal sum of $6,500,000 (the “Acquisition Loan Note”), and (ii)

a loan agreement, dated October 3, 2018, setting forth the terms of the Acquisition Loan (the

“Acquisition Loan Agreement”).


                                               12

US2008 17061808 11
                 Case 20-06025      Doc# 1     Filed 07/08/20    Page 12 of 39
        45.     It does not appear that PHCSI was required to grant a security interest to the Bank

in any of its assets to obtain the Acquisition Loan. Instead, the Acquisition Loan Agreement

required the execution and delivery by Boonville Hospital, the target of the leveraged acquisition,

of a guaranty of the Acquisition Loan, a security agreement granting a security interest in all of its

business assets, and a deed of trust encumbering the real property in Cooper County, Missouri on

which Boonville Hospital conducted its operations (the “Boonville Hospital Real Property”).

        46.     The Acquisition Loan Agreement, among other things, also required that the

Acquisition Loan be guaranteed by Joy’s Majestic and Rojana, entities that, on information and

belief, had no involvement in the Blue Valley Group’s healthcare business.

        47.     In connection with the Acquisition Loan, a guaranty, dated October 3, 2018 (the

“Boonville Hospital Acquisition Loan Guaranty”) was executed (as described in more detail

hereinafter) and delivered to the Bank on behalf of Boonville Hospital. This guaranty purported

to guarantee the repayment of the Acquisition Loan.

        48.     Also executed (as described in more detail hereinafter) and delivered to the Bank

on behalf of Boonville Hospital was (i) a Business Security Agreement, dated October 3, 2018 (the

“Boonville Hospital Security Agreement”), granting the Bank a security interest in substantially

all of Boonville Hospital’s personal property to secure Boonville Hospital’s obligations to the

Bank, and (ii) a Deed of Trust, Security Agreement, Assignment of Leases and Rents and Fixture

Filing Statement, effective October 3, 2018 (the “Boonville Hospital Deed of Trust”), encumbering

the Boonville Hospital Real Property, purportedly as security for, not only Boonville Hospital’s

obligations to the Bank, but also the obligations of all of its affiliates to the Bank. The Boonville

Hospital Deed of Trust provides that the maximum principal amount of the indebtedness secured




                                                 13

US2008 17061808 11
                 Case 20-06025       Doc# 1      Filed 07/08/20     Page 13 of 39
thereunder (exclusive of sums spent for the reasonable protection of the security thereof) is

$6,500,000.

        49.     The Boonville Hospital Deed of Trust also purports to be a security agreement

encumbering the types of Boonville Hospital’s personal property listed therein. Because the proper

interpretation of “accounts,” as listed therein, is limited to deposit accounts, it does not purport to

encumber Boonville Hospital’s receivables. In that regard, section 2.9(A) of the Boonville Hospital

Deed of Trust includes within the description of the personal property collateral “accounts

(including deposit accounts with Beneficiary of any kind).” The collateral description does not

otherwise include deposit accounts. Given the parenthetical phrase that follows the word

“accounts” in the description of the collateral and the fact that deposit accounts are not otherwise

mentioned, the most reasonable interpretation of “accounts,” as referenced in section 2.9(A), is

that it encompasses deposit accounts, not receivables.

        50.     Along with the guaranties of certain healthcare-related members of the Blue Valley

Group, guaranties, dated October 3, 2018, of the indebtedness under the Acquisition Loan Note

and the Acquisition Loan Agreement were executed and delivered on behalf of Joy’s Majestic (the

“Joy’s Acquisition Loan Guaranty”) and Rojana (the “Rojana Acquisition Loan Guaranty”). In its

respective guaranty, Joy’s Majestic and Rojana each waived all rights of subrogation,

reimbursement, contribution, indemnification or exoneration it otherwise would have against the

other obligors, if called upon to honor its guaranty. These rights were not simply postponed until

the Bank had been paid. They were absolutely waived.

III.    The Second Loan Modification Agreement

        51.     Apparently contemporaneously with the documenting of the Acquisition Loan, the

August 2017 Borrowers and the Bank entered into a Second Loan Modification Agreement, dated


                                                  14

US2008 17061808 11
                 Case 20-06025        Doc# 1     Filed 07/08/20      Page 14 of 39
October 3, 2018 (the “SLMA”), modifying the LOC Loan Agreement. Under the SLMA, the

maturity date of the LOC was extended to September 30, 2019, and the cap on the LOC apparently

was increased to $12 million. The other component of the Borrowing Base, however, was modified

to provide, in relevant part: “The sum (sic) Eligible accounts less than 91 days aged excluding all

Medicare and Medicaid A/R at 80%, less carve outs. Carve outs include $2,000,000 Corporate

Card and the $6,500,000 Cooper County Community Hospital, LLC acquisition loan (‘CCCH

Loan’) exclusions. Once acceptable appraisal review is received for CCCH Loan, term loan carve

out will drop to the amount of the term loan in excess of 65% loan to value.”

        52.     In addition to Boonville Hospital and its assets being subjected to the Acquisition

Loan debt (incurred to buy-out RHGC’s equity interest in Boonville Hospital), the SLMA provided

that, on or before October 30, 2018, the Bank shall have received a guaranty by Boonville Hospital

of the LOC Loan. In that regard, a guaranty of the LOC Loan, dated October 3, 2018, was executed

and delivered to the Bank on behalf of Boonville Hospital (the “Boonville Hospital LOC Loan

Guaranty” and, together with the Boonville Hospital Acquisition Loan Guaranty, the “Boonville

Hospital Guaranties”).

IV.     Ineffective Execution of Documents

        53.     The execution of debt and security documents on behalf of Boonville Hospital in

connection with the October 3, 2018 transactions, as referenced above, was haphazard and

inconsistent. It did not meet the standard necessary to bind Boonville Hospital to the obligations

purportedly undertaken, and to encumber its property as security, for indebtedness incurred to the

Bank by other members of the Blue Valley Group, the proceeds of which did not flow to Boonville

Hospital.




                                                15

US2008 17061808 11
                 Case 20-06025       Doc# 1     Filed 07/08/20    Page 15 of 39
        54.     The Boonville Hospital Guaranties, the Boonville Hospital Security Agreement,

and the Boonville Hospital Deed of Trust were not executed consistently. Each of the Boonville

Hospital Guaranties was executed on behalf of Boonville Hospital “By: T. Wells under Power of

Attorney for Doug Palzer Its: CEO.” The only power of attorney that has been produced belies any

assertion that Wells was authorized to sign for Palzer on behalf of Boonville Hospital. That power

of attorney is a Limited Power of Attorney, dated October 1, 2018 (the “POA”).

        55.     The POA purports to appoint Todd Wells as agent-in-fact for Palzer to “[s]ign all

documents with Great Western Bank on the extension of the line of credit, including, but not

limited to, revolving promissory note, loan agreement, guaranty, security agreement, or any other

documents necessary to complete this transaction.” This purported authority, however, is limited

to the companies that are listed in the POA. Boonville Hospital is not included in that list. Given

the absence of Boonville Hospital from that list, Wells simply was not authorized by the POA to

sign for Palzer, in Palzer’s purported capacity as an officer of Boonville Hospital.

        56.     Furthermore, given that the power granted under the POA was limited to the signing

of documents “on the extension of the line of credit,” Wells had no power to sign the Boonville

Hospital Acquisition Loan Guaranty, even if one indulges the dubious proposition that the “on the

extension of the line of credit” language in the POA was sufficiently specific to empower Wells

to sign, for Palzer, documents (i) purporting to obligate Boonville Hospital for loans made by the

Bank to the August 2017 Borrowers, and (ii) purporting to encumber Boonville Hospital’s real and

personal property as security for such loans.

        57.     Any argument that Wells himself was an officer of Boonville Hospital with

authority, in his own right, to bind Boonville Hospital to the Boonville Hospital Guaranties cannot

pass muster. The fact that a power of attorney empowering Wells to sign for Palzer was deemed


                                                16

US2008 17061808 11
                 Case 20-06025       Doc# 1     Filed 07/08/20     Page 16 of 39
necessary to authorize Wells to bind members of the Blue Valley Group undermines any assertion

that Wells was otherwise authorized to do so. Nor did Wells purport to sign the CCH Guaranties

in his own capacity.

        58.     The signatures on the Boonville Hospital Guaranties also underscore the confusion

that reined about who, if anyone, was a duly appointed officer of Boonville Hospital, and, if so,

what office she or he held. While Wells’ execution of the guaranties purports to be for Palzer as

CEO, minutes of post-acquisition Boonville Hospital Board and C-Suite meetings refer to Randy

Simmons (who was employed by Boonville Hospital before the acquisition and remained as CEO

after the acquisition) as CEO.

        59.     Finally, an undated Unanimous Written Consent of the purported managers of

Boonville Hospital (the “Purported Managers’ UWC”), which purports to elect officers of

Boonville Hospital, does not designate Palzer as CEO. Moreover, it purports only to authorize

Boonville Hospital to borrow $6,500,000 from the Bank and to authorize the President and

Secretary to execute and deliver documents in connection with such borrowing. Plaintiff is

unaware of any governance documents authorizing officers of Boonville Hospital to cause

Boonville Hospital to guarantee the debts of others or encumber its assets as security for the debts

of others.

        60.     Underscoring the lack of consistency in the execution of the transaction documents

on behalf of Boonville Hospital, though Wells again purports to sign it under the POA for Palzer,

the Boonville Hospital Security Agreement, unlike the Boonville Hospital Guaranties, is not

signed on behalf of Palzer, as a purported officer of Boonville Hospital. Rather, the signature

block is constructed such that execution on behalf of Boonville Hospital is by PHCSI, its sole

member, “By: T. Wells under Power of Attorney for Doug Palzer.” Under the signature line appear


                                                17

US2008 17061808 11
                 Case 20-06025       Doc# 1     Filed 07/08/20     Page 17 of 39
the words, “Douglas C. Palzer, President.” Plaintiff is unaware, however, of any governance

documents of PHCSI that (i) elect directors in accordance with PHCSI’s articles of incorporation

and by-laws, (ii) effectively appoint any officers of PHCSI, or (iii) even purport to authorize any

officer(s) of PHCSI to cause its sole subsidiary, Boonville Hospital, to encumber its assets to

secure loans made to others.

        61.     In that regard, on information and belief, the articles of incorporation of PHCSI

provide that the number of directors to constitute the board of directors is 2, but neither of such

directors is named in the articles. On information and belief, the by-laws of PHCSI provide that

the authorized number of directors of the corporation shall be equal to the number of initial

directors named in the articles of incorporation, or if none are named, then the number of directors

shall be one, until changed by amendment to the by-law. On information and belief, the purported

directors of PHCSI at the time of the October 3, 2018 transactions had not been chosen in

accordance with this by-law and could not effectively appoint officers of PHCSI or authorize them

to cause its sole subsidiary, Boonville Hospital, to encumber its assets to secure loans made to

others. Moreover, Plaintiff is unaware of any action by the purported directors that purported to

elect officers of the corporation or authorize them to cause Boonville Hospital to encumber its

assets to secure loans made to others.

        62.     Such non-compliance with the governance documents of PHCSI is equally

applicable to the execution and delivery of the Boonville Hospital Deed of Trust, which appears

to have been executed on behalf of Boonville Hospital by PHCSI, its sole member, by Palzer, its

purported president.




                                                18

US2008 17061808 11
                 Case 20-06025       Doc# 1     Filed 07/08/20     Page 18 of 39
V.        Suretyship Implications

          63.   Because the Bank made no loans to Boonville Hospital, the Boonville Hospital

Deed of Trust secured only loans made by the Bank to other members of the Blue Valley Group,

up to a maximum principal amount of $6,500,000. Boonville Hospital, accordingly, constituted a

surety to the extent its property secured loans made to other members of the Blue Valley Group.

Boonville Hospital did not waive, in the Boonville Hospital Deed of Trust, the right to invoke

defenses available to a surety under suretyship law, such as the defense that its obligations to the

beneficiary have been released and discharged by modifications of the underlying obligations,

including the extension of the maturity of an underlying obligation, without the consent of the

surety.

          64.   On information and belief, the Bank made modifications to underlying obligations

without the effective consent of Boonville Hospital that had the effect of releasing and discharging

the lien of the Boonville Hospital Deed of Trust. For instance, pursuant to a Third Loan

Modification Agreement dated as of September 30, 2019 (the “TLMA”), amendments were made

to the LOC Note and the LOC Loan Agreement that would result under suretyship law in the

release and discharge of the Boonville Hospital Deed of Trust.

          65.   A Consent and Agreement regarding the TLMA, purportedly executed on behalf of

Boonville Hospital by Palzer, as president of Boonville Hospital (the “C & A”), did not prevent

the lien of the Boonville Hospital Deed of Trust from being released and discharged by the TLMA.

For the reasons described earlier in this Complaint, Boonville Hospital governance documents do

not support the conclusion that Palzer was effectively elected or appointed president of Boonville

Hospital or authorized to sign the C & A on behalf of Boonville Hospital. In addition, insofar as

liens are concerned, the C & A purports only to prevent the TLMA from adversely affecting “any


                                                19

US2008 17061808 11
                  Case 20-06025      Doc# 1     Filed 07/08/20     Page 19 of 39
Liens … of any of the undersigned under any of the Loan Documents.” The Bank is not an

“undersigned” with respect to the C & A, and “Lien” is not a defined term under the LOC Loan

Agreement.

VI.     Deposit Accounts

        66.     On information and belief, as of the Petition Date, Debtors, including, without

limitation, Pinnacle Regional Hospital, LLC, Pinnacle Health Care System, Inc., Pinnacle

Regional Hospital, Inc., and Blue Valley Surgical Associates, LLC, had deposit accounts with

banks other than the Bank. The Bank did not have deposit account control agreements for these

deposit accounts.

                                       COUNT I
 Seeking the Entry of a Judgment Against the Bank Declaring That the Boonville Hospital
                        Guaranties Are Invalid and Unenforceable

        67.      The averments in paragraphs 1 through 7; 16 through 29; 34 through 45; 47 through

49; and 51 through 61 of this Complaint are incorporated by reference in Count I of this Complaint

as fully and completely as if restated in Count I in their entirety.

        68.     Neither the Boonville Hospital Acquisition Loan Guaranty nor the Boonville

Hospital LOC Loan Guaranty was executed on behalf of Boonville Hospital by a person with the

authority to bind Boonville Hospital to the obligations set forth in those documents.

        69.     Based on a review of the documents provided to the Committee, no officers of

Boonville Hospital or PHCSI were duly elected or appointed in compliance with applicable

governance law, nor were any purported officers of these Debtors effectively empowered by their

principals to cause Boonville Hospital to become liable for the debts of others to the Bank.

        70.     Furthermore, even if Palzer had been duly appointed an officer of Boonville

Hospital and duly authorized to commit Boonville Hospital to the Boonville Hospital Guaranties,


                                                  20

US2008 17061808 11
                 Case 20-06025        Doc# 1     Filed 07/08/20        Page 20 of 39
Wells’ execution of the Boonville Hospital Guaranties, purportedly as attorney-in-fact for Palzer,

was ineffectual. In the first place, powers of attorney are strictly construed. A power of attorney

purporting to empower an attorney-in-fact to execute in the stead of the principal, “documents with

[the Bank] on the extension of the line of credit,” which does not even identify the borrowers under

the “line of credit” or the date the line of credit was established, much less reference any documents

evidencing the line of credit, is insufficiently definite to confer on the purported agent-in-fact the

power to take any action in the principal’s name.

        71.     Second, even if the POA was not completely ineffectual, it did not empower Wells

to sign documents, in Palzer’s stead, on behalf of Boonville Hospital. In particular, as described

above, Boonville Hospital was not included in the list of companies in the POA for which Wells

purportedly was empowered under the POA to sign for Palzer.

        72.     Third, even if the POA was not completely ineffectual regarding the Boonville

Hospital Guaranties, it would not authorize Wells to execute the Boonville Hospital Acquisition

Loan Guaranty in Palzer’s name, because the Boonville Hospital Acquisition Loan Guaranty is

not a document on the extension of the line of credit. Execution of that guaranty was not a condition

to the extension of the maturity date of the LOC. The Boonville Hospital Acquisition Loan

Guaranty, instead, was executed and delivered in connection with the Acquisition Loan.

        73.     For the reasons stated above, the Estate is entitled to a judgment on Count I of this

Complaint against the Bank declaring that the Boonville Hospital Guaranties were not duly

executed and are invalid and unenforceable. In the event that such a judgment is not entered, the

Estate nevertheless should be found to be entitled to a judgment on Count I of this Complaint

declaring that the Boonville Hospital Acquisition Loan Guaranty was not duly executed and is

invalid and unenforceable.


                                                 21

US2008 17061808 11
                 Case 20-06025       Doc# 1      Filed 07/08/20     Page 21 of 39
        74.     WHEREFORE, Plaintiff respectfully requests that (1) judgment be entered in favor

of the Estate against the Bank on Count I of this Complaint, (i) declaring that the Boonville

Hospital Guaranties are invalid and unenforceable, or, alternatively, (ii) declaring that the

Boonville Hospital Acquisition Loan Guaranty is invalid and unenforceable; and (2) the Court

grant Plaintiff such other and further relief as is proper, including ordering disgorgement by the

Bank of payments received to the extent provided for under applicable law.

                                       COUNT II
   Seeking the Entry of (i) a Judgment Against the Bank Declaring That the Boonville
  Hospital Security Agreement Is Invalid and Unenforceable, and (ii) a Judgment Against
                                  the Bank for $800,000

        75.     The averments in paragraphs 1 through 7; 16 through 29; 34 through 45; 47 through

49; and 51 through 61 of this Complaint are incorporated by reference in Count II of this Complaint

as fully and completely as if restated in Count II in their entirety.

        76.     By its terms, the Boonville Hospital Security Agreement secures only Boonville

Hospital’s obligations to the Bank. Those obligations were purportedly undertaken under the

Boonville Hospital Guaranties. Because the Boonville Hospital Guaranties are invalid and

unenforceable for the reasons previously stated, the liens granted in the Boonville Hospital

Security Agreement do not secure an allowed secured claim. Under section 506(d) of the

Bankruptcy Code, with certain exceptions not implicated in this case, a lien is void if it does not

secure an allowed secured claim. The Boonville Hospital Security Agreement, accordingly, will

not survive a judgment declaring the Boonville Hospital Guaranties invalid and unenforceable (or

a judgment avoiding Boonville Hospital’s obligations under those guaranties as fraudulent

obligations, as sought in Counts IV and V of this Complaint).

        77.     Additionally, as averred in paragraph 63 of this Complaint, the POA, given its lack

of specificity, was not effective to empower Wells to sign any documents for Palzer. Because the

                                                  22

US2008 17061808 11
                 Case 20-06025        Doc# 1     Filed 07/08/20         Page 22 of 39
Boonville Hospital Security Agreement was signed by Wells for Palzer (as the alleged president

of Boonville Hospital’s sole member, PHCSI) under the ineffective POA, the Boonville Hospital

was not effectively executed.

        78.     Furthermore, even if the POA was not completely ineffectual, it did not empower

Wells to sign the Boonville Hospital Security Agreement for Palzer, because that security

agreement was not a document on the extension of the line of credit. The Boonville Hospital

Security Agreement was required in connection with the Acquisition Loan, not the extension of

the maturity date of the LOC Loan.

        79.     Finally, Plaintiff has seen no evidence that Palzer was effectively appointed

President of PHCSI in accordance with its governance documents or duly authorized to cause

Boonville Hospital to enter into the Boonville Hospital Security Agreement.

        80.     For the reasons stated above, the Estate is entitled to a judgment against the Bank

on Count II of this Complaint declaring that the Boonville Hospital Security Agreement is invalid

and unenforceable.

        81.     In addition, if the Boonville Hospital Security Agreement is found to be invalid and

unenforceable, the Estate is entitled to a judgment against the Bank in the amount of $800,000, the

amount of PRH LLC Cash that was provisionally applied to Boonville Hospital’s purported

prepetition indebtedness to the Bank under the Interim Financing Order, on the assumption that

the Bank had a valid, enforceable prepetition security interest in such cash.

        82.     WHEREFORE, Plaintiff respectfully requests that (1) judgment be entered in favor

of the Estate against the Bank on Count II of this Complaint, declaring that the Boonville Hospital

Security Agreement is invalid and unenforceable and does not encumber any of Boonville

Hospital’s property, (2) judgment be entered in favor of the Estate against the Bank on Count II of


                                                 23

US2008 17061808 11
                 Case 20-06025       Doc# 1     Filed 07/08/20     Page 23 of 39
this Complaint in the sum of $800,000, and (3) the Court grant Plaintiff such other and further

relief as is proper, including ordering disgorgement by the Bank of payments received to the extent

provided for under applicable law.

                                        COUNT III
    Seeking the Entry of a Judgment Against the Bank Declaring (1) That the Boonville
    Hospital Deed of Trust Is Invalid and Unenforceable, or (2) Alternatively, That the
Boonville Hospital Deed of Trust Was Released and Discharged by Actions of the Bank, or
(3) Alternatively, That the Boonville Hospital Deed of Trust Does Not Encumber Boonville
                              Hospital’s Accounts Receivable

        83.     The averments in paragraphs 1 through 7; 16 through 29; 34 through 45; 47 through

49; and 51 through 65 of this Complaint are incorporated by reference in Count III of this

Complaint as fully and completely as if restated in Count III in their entirety.

        84.     Based on a review of the documents provided to the Committee, as of October 3,

2018 and any period thereafter relevant to this Complaint, Palzer had not been effectively

appointed to the office of president, or any other officer position, of PHCSI in compliance with

PHCSI’s governance documents, nor had proper corporate action been taken to authorize him to

cause PHCSI’s sole subsidiary, Boonville Hospital, to execute and deliver the Boonville Hospital

Deed of Trust or the C & A.

        85.     Moreover, even if the Boonville Hospital Deed of Trust were found to have been

executed effectively (which Plaintiff vigorously disputes), it was released and discharged under

elementary principles of suretyship law by the actions of the Bank previously described in this

Complaint.

        86.     Furthermore, even were the Boonville Hospital Deed of Trust found to have been

executed effectively and not released or discharged, it would be subject to strict construction under

applicable state law and construed as not encumbering Boonville Hospital’s accounts receivable.



                                                 24

US2008 17061808 11
                 Case 20-06025       Doc# 1     Filed 07/08/20      Page 24 of 39
        87.     WHEREFORE, Plaintiff respectfully requests that (1) judgment be entered in favor

of the Estate against the Bank under Count III of this Complaint declaring (i) that the Boonville

Hospital Deed of Trust is invalid and unenforceable, (ii) that, to the extent, if any, it was effectively

executed, the Boonville Hospital Deed of Trust was released and discharged by the actions of the

Bank described in this Complaint, or (iii) alternatively, that the Boonville Hospital Deed of Trust

does not encumber Boonville Hospital’s accounts receivable; and (2) the Court grant Plaintiff such

other and further relief as is proper, including disgorgement by the Bank of payments received to

the extent provided for under applicable law.

                                      COUNT IV
  Seeking (1) the Avoidance, Under Section 548 of the Bankruptcy Code, of (i) Boonville
Hospital’s Obligations Under the Boonville Hospital Guaranties, and (ii) the Liens Granted
  Under the Boonville Hospital Security Agreement and the Boonville Hospital Deed of
  Trust, and (2) the Entry of a Judgment in Favor of the Estate Against the Bank in the
             Amount of $800,000 Under Section 550 of the Bankruptcy Code

        88.     The averments in paragraphs 1 through 7; 16 through 29; 34 through 45; 47 through

49; and 51 through 52 of this Complaint are incorporated by reference in Count IV of this

Complaint as fully and completely as if restated in Count IV in their entirety.

        89.     Under section 548 of the Bankruptcy Code, obligations incurred or transfers made

by a debtor within two years before the petition date may be avoided for the benefit of the debtor’s

estate, if the debtor received less than a reasonably equivalent value for such obligations or

transfers, and the debtor (i) was insolvent on the date the obligations were incurred or the transfers

were made, or became insolvent as a result of such obligations or transfers; (ii) was engaged in

business or a transaction, or was about to engage in business or a transaction, for which any

property remaining with the debtor was an unreasonably small capital; or (iii) intended to incur, or

believed that it would incur, debts that would be beyond its ability to pay as such debts matured.

11 U.S.C. § 548(a)(1)(B).

                                                   25

US2008 17061808 11
                 Case 20-06025         Doc# 1     Filed 07/08/20      Page 25 of 39
        90.     The obligations incurred by Boonville Hospital under the Boonville Hospital

Acquisition Loan Guaranty and the Boonville Hospital LOC Loan Guaranty were incurred within

two years before the Petition Date. Similarly, the grants by Boonville Hospital to the Bank of liens

on its assets under the Boonville Hospital Security Agreement and under the Boonville Hospital

Deed of Trust constituted transfers of an interest of Boonville Hospital in property made within

two years before the Petition Date.

        91.     In entering into the Boonville Hospital Guaranties, Boonville Hospital exposed

itself to liability for at least $18,500,000 of principal indebtedness (the $6,500,000 Acquisition

Loan and the $12,000,000 LOC) plus interest, charges and fees associated with that indebtedness.

Any argument that this exposure should be heavily discounted in determining whether Boonville

Hospital received reasonably equivalent value in exchange for incurring it because Boonville

Hospital was only one of a number of obligors on this indebtedness cannot pass muster in this

case. With respect to the Acquisition Loan, the borrower, PHCSI, had no assets other than its

equity interest in Boonville Hospital. The acquisition was leveraged on the assets of Boonville

Hospital, and Boonville Hospital and its assets were the anticipated sources of repayment.

        92.     With respect to the LOC Loan, the principal borrower, Blue Valley Hospital, was

effectively out of business by the time Boonville Hospital signed on to that debt. One of the other

two borrowers, Blue Valley Health Care System, Inc., was not an entity of substance, and the other

borrower, Blue Valley Surgical, had generated only a small fraction of the revenue of the

borrowers of the LOC Loan proceeds and had experienced a net operating loss in the prior year of

more than $2.5 million, as reflected in the consolidating statements of income for Blue Valley

Hospital and its subsidiaries for the year ended December 31, 2017. In short, Boonville Hospital




                                                26

US2008 17061808 11
                 Case 20-06025        Doc# 1    Filed 07/08/20     Page 26 of 39
was expected to replace Blue Valley Hospital as the source of the revenue to support the LOC

Loan.

        93.     Moreover, Boonville Hospital was compelled not only to execute the Boonville

Hospital Guaranties, as it came aboard, but also to waive all rights of subrogation, reimbursement,

contribution, indemnification or exoneration it otherwise would have against the other obligors if

called on to honor its guaranties. These rights were not simply postponed under the guaranties until

the Bank had been paid. They were absolutely waived. Boonville Hospital received no direct

quantifiable benefit that was reasonably equivalent to the magnitude of the exposure it undertook

under the Boonville Hospital Guaranties. Nor can the Bank show that Boonville Hospital received

quantifiable indirect benefits in exchange that were reasonably equivalent to the obligations

incurred under the Boonville Hospital Guaranties.

        94.     These facts also demonstrate that Boonville Hospital did not receive reasonably

equivalent value in exchange for the liens granted under the Boonville Hospital            Security

Agreement and the Boonville Hospital Deed of Trust.

        95.     The magnitude of the exposure undertaken by Boonville Hospital in connection

with the Boonville Hospital Guaranties, the Boonville Hospital Security Agreement and the

Boonville Hospital Deed of Trust also mandates the conclusion that if Boonville Hospital, given

its poor operating performance and the overhang of the New Facility Obligations, was not already

insolvent at the time the obligations thereunder were incurred and the transfers thereunder were

made, it became insolvent as a result of such obligations and transfers.

        96.     In addition, the continued deferral of critical maintenance and build-up of payables

after the acquisition demonstrate that Boonville Hospital, which was denuded of much of its cash

and cash equivalents at the time of its acquisition by PHCSI, was undercapitalized in October 2018


                                                 27

US2008 17061808 11
                 Case 20-06025       Doc# 1     Filed 07/08/20     Page 27 of 39
and thereafter and must have believed that it would continue to incur debts beyond its ability to

pay as such debts came due.

        97.     In light of these circumstances, under section 548 of the Bankruptcy Code, the

obligations incurred under the Boonville Hospital Guaranties are avoidable as fraudulent

obligations and the liens granted under the Boonville Hospital Security Agreement and the

Boonville Hospital Deed of Trust are avoidable as fraudulent transfers.

        98.     WHEREFORE, Plaintiff respectfully requests that (1) judgment be entered in favor

of the Estate against the Bank on Count IV of this Complaint (i) avoiding, under section 548 of

the Bankruptcy Code, the obligations incurred by Boonville Hospital under the Boonville Hospital

Guaranties and the liens granted under the Boonville Hospital Security Agreement and the

Boonville Hospital Deed of Trust, and (ii) preserving such liens for the benefit of the Estate under

section 551 of the Bankruptcy Code; (2) judgment be entered in favor of the Estate against the

Bank, under section 550 of the Bankruptcy Code, on Count IV of this Complaint in the sum of

$800,000, provided, however, that if judgment is also entered against the Bank for $800,000 in

respect of the PRH LLC Cash on any other Count of this Complaint, the Estate shall be entitled to

only a single satisfaction; and (3) the Court grant Plaintiff such other and further relief as is proper,

including ordering disgorgement by the Bank of payments received to the extent provided for

under applicable law.




                                                   28

US2008 17061808 11
                 Case 20-06025         Doc# 1     Filed 07/08/20      Page 28 of 39
                                             COUNT V

 Seeking (1) the Avoidance, Under Sections 4(a)(2), 5(a) and 7of the Uniform Fraudulent
              Transfer Act and Section 544(b) of the Bankruptcy Code, of (i)
  Boonville Hospital’s Obligations Under the Boonville Hospital Guaranties, and (ii) the
   Liens Granted Under the Boonville Hospital Security Agreement and the Boonville
Hospital Deed of Trust, and (2) the Entry of a Judgment in Favor of the Estate Against the
       Bank in the Amount of $800,000 Under Section 550 of the Bankruptcy Code

        99.     The averments in paragraphs 1 through 7; 16 through 29; 34 through 45; 47 through

49; 51 through 52; and 90 through 96 of this Complaint are incorporated by reference in Count V

of this Complaint as fully and completely as if restated in Count V in their entirety.

        100.    Under section 544(b)(1) of the Bankruptcy Code, a representative of a debtor’s

estate may avoid any transfer of an interest of the debtor in property or any obligation incurred by

the debtor that is voidable under applicable law by a creditor holding an allowable unsecured claim

or an unsecured claim that is not allowable only under section 502(e) of the Bankruptcy Code. 11

U.S.C. § 544(b)(1).

        101.    At all times relevant to the claims in this Complaint, sections 4(a)(2), 5(a), 7, and 9

of the Uniform Fraudulent Transfer Act (“UFTA”) were in effect in Kansas, Missouri and

Delaware. Under section 9(b) of UFTA, the limitations period for fraudulent obligation/transfer

claims brought under sections 4(a)(2) and/or 5(a) is four years after the obligation was incurred or

the transfer was made. Under sections 4(a)(2) and 7 of UFTA, a creditor may avoid an obligation

incurred or transfer made by a debtor (whether or not the creditor’s claim arose before or after the

obligation was incurred or the transfer was made), if the debtor incurred the obligation or made

the transfer without receiving a reasonably equivalent value in exchange therefor and (i) the debtor

was engaged or was about to engage in a business or transaction for which the remaining assets of

the debtor were unreasonably small in relation to the business or transaction, or (ii) the debtor



                                                  29

US2008 17061808 11
                 Case 20-06025        Doc# 1     Filed 07/08/20      Page 29 of 39
intended to incur, or believed or reasonably should have believed that it would incur, debts beyond

its ability to pay as they became due. UFTA §§ 4(a)(2), 7.

        102.    Under sections 5(a) and 7 of UFTA, a creditor whose claim arose before an

obligation was incurred or a transfer was made by a debtor may avoid such obligation or transfer,

if the debtor incurred such obligation or made such transfer without receiving a reasonably

equivalent value in exchange therefor and the debtor was insolvent at that time or became insolvent

as a result of the transfer or obligation. UFTA §§ 5(a), 7.

        103.    Among other creditors of Boonville Hospital, W.W. Grainger, Inc., which held an

allowable unsecured claim against Boonville Hospital on the Petition Date, also held an unsecured

claim against Boonville Hospital at the time or times the obligations or transfers of which

avoidance is sought in this Complaint were incurred or made, as applicable.

        104.    Because, as set forth above, the elements of a fraudulent obligation claim and a

fraudulent transfer claim under UFTA are satisfied with respect thereto, under section 544(b) of

the Bankruptcy Code, Boonville Hospital’s obligations under the Boonville Hospital Guaranties

are avoidable as fraudulent obligations and the liens granted under the Boonville Hospital Security

Agreement and the Boonville Hospital Deed of Trust are avoidable as fraudulent transfers for the

benefit of the Estate.

        105.    WHEREFORE, Plaintiff respectfully requests that (1) judgment be entered in favor

of the Estate against the Bank under Count V of this Complaint (i) avoiding, under section 544(b)

of the Bankruptcy Code, the obligations incurred by Boonville Hospital under the Boonville

Hospital Guaranties and the liens granted under the Boonville Hospital Security Agreement and

the Boonville Hospital Deed of Trust, and (ii) preserving such liens for the benefit of the Estate

under section 551 of the Bankruptcy Code; (2) judgment be entered in favor of the Estate against


                                                 30

US2008 17061808 11
                 Case 20-06025       Doc# 1     Filed 07/08/20    Page 30 of 39
the Bank, under Section 550 of the Bankruptcy Code, on Count V of this Complaint in the sum of

$800,000, provided, however, that if judgment is also entered against the Bank for $800,000 in

respect of the PRH LLC Cash on any other Count of this Complaint, the Estate shall be entitled to

only a single satisfaction; and (3) the Court grant Plaintiff such other and further relief as is proper,

including ordering disgorgement by the Bank of payments received to the extent provided for

under applicable law.

                                             COUNT VI

 Seeking (1) the Avoidance, Under Section 544(a) of the Bankruptcy Code, of the Bank’s
Unperfected Liens in Deposit Accounts Maintained by the Debtors at Other Banks, and (2)
 a Judgment Against the Bank for $800,000 Under Section 550 of the Bankruptcy Code

        106.    The averments in paragraphs 1 through 7; 16 through 29; 34; 44through 45; 47

through 49; 51 through 52; and 66 of this Complaint are incorporated by reference in Count VI of

this Complaint as fully and completely as if restated in Count VI in their entirety.

        107.    Because the Bank does not have deposit account control agreements regarding

deposit accounts maintained by the Debtors with other Banks, the Bank’s purported liens in such

deposit accounts were unperfected on the Petition Date under section 9-312(b)(1) of the Uniform

Commercial Code, as in effect in the applicable states.

        108.    Accordingly, those liens may be avoided under section 544(a) of the Bankruptcy

Code and preserved for the benefit of the Estate under section 551 of the Bankruptcy Code.

        109.    WHEREFORE, Plaintiff respectfully requests that (1) judgment be entered in favor

of the Estate against the Bank on Count VI of this Complaint (i) avoiding, under section 544(a) of

the Bankruptcy Code, the Bank’s liens in deposit accounts maintained by the Debtors at other

banks, and (ii) preserving such liens for the benefit of the Estate under section 551 of the

Bankruptcy Code; (2) judgment be entered in favor of the Estate against the Bank on Count VI of


                                                   31

US2008 17061808 11
                 Case 20-06025         Doc# 1     Filed 07/08/20      Page 31 of 39
this Complaint in the sum of $800,000, provided, however, that if judgment is also entered against

the Bank for $800,000 in respect of the PRH LLC Cash on any other Count in this Complaint, the

Estate shall be entitled to only a single satisfaction; and (3) the Court grant Plaintiff such other and

further relief as is proper, including ordering disgorgement by the Bank of payments received to

the extent provided for under applicable law.

                                            COUNT VII

  Seeking the Entry of a Judgment Against the Bank Declaring (i) That the Indebtedness
  Secured by the Joy’s Deed of Trust and the Joy’s Mortgage is Limited to the Principal
Indebtedness on the Joy’s Majestic Loan Plus Interest Thereon and Reasonable Attorneys’
 Fees, (ii) That the Bank is entitled to Only a Single Satisfaction, and (iii) That the Cross-
 Collateralization Provision in Each of the Joy’s Deed of Trust and the Joy’s Mortgage is
                                         Unenforceable

        110.     The averments in paragraphs 1 through 7; 16 through 26; 30 through 31; 34 through

40; 44; 46; and 50 of this Complaint are incorporated by reference in Count VII of this Complaint

as fully and completely as if restated in Count VII in their entirety.

        111.     Under RSMo § 443.055(2), the total principal amount of the obligations secured by

the Joy’s Deed of Trust may not exceed, at any given time, the face amount stated in the Joy’s

Deed of Trust.

        112.     The face amount stated in the Joy’s Deed of Trust is $3,866,200.

        113.     Under K.S.A. § 58-2336, the lien of the Joy’s Mortgage may not exceed, at any one

time, the maximum amount stated in the Joy’s Mortgage.

        114.     The maximum amount stated in the Joy’s Mortgage is $3,866,200.

        115.     The “Cross Collateralization” provision in section 1.2(F) of the Joy’s Mortgage

refers to “Trustor” and “Beneficiary,” terms that make no sense in the context of a mortgage and

that are not defined in the Joy’s Mortgage. Even were the effort in section 1.2(F) of the Joy’s

Mortgage to expand the indebtedness secured by the Joy’s Mortgage beyond the indebtedness on

                                                  32

US2008 17061808 11
                  Case 20-06025       Doc# 1      Filed 07/08/20     Page 32 of 39
the Joy’s Majestic Loan not negated by K.S.A. § 58-2336, it would be futile, given the meaningless

terms used in section 1.2(F).

        116.     WHEREFORE, Plaintiff respectfully requests that (1) judgment be entered in favor

of the Estate against the Bank under Count VII of this Complaint declaring (i) that the indebtedness

secured by the Joy’s Deed of Trust and the Joy’s Mortgage is limited to the principal indebtedness

on the Joy’s Majestic Loan plus interest thereon and reasonable attorneys’ fees, (ii) that the Bank

is entitled to only a single satisfaction, and (iii) that the cross-collateralization provision in the

Joy’s Deed of Trust and the Joy’s Mortgage is unenforceable; and (2) the Court grant Plaintiff such

other and further relief as is proper, including ordering disgorgement by the Bank of payments

received to the extent provided for under applicable law.

                                           COUNT VIII

  Seeking the Entry of a Judgment Against the Bank Declaring (i) That the Indebtedness
 Secured by the Rojana Deed of Trust is Limited to $4,300,000 Plus Interest Thereon and
Reasonable Attorneys’ Fees, (ii) That the Indebtedness Secured by the Rojana Mortgage is
Limited to $4,701,800 Plus Interest Thereon and Reasonable Attorneys’ Fees, (iii) That the
 Bank is Entitled to Only a Single Satisfaction, and (iv) That the Cross-Collateralization
    Provision in the Rojana Deed of Trust and the Rojana Mortgage is Unenforceable

        117.     The averments in paragraphs 1 through 7; 16 through 26; 30 through 40; 44; 46;

and 50 of this Complaint are incorporated by reference in Count VIII of this Complaint as fully

and completely as if restated in Count VIII in their entirety.

        118.     Under RSMo § 443.055(2), the total principal amount of the obligations secured by

the Rojana Deed of Trust may not exceed, at any given time, the face amount stated in the Rojana

Deed of Trust.

        119.     The face amount stated in the Rojana Deed of Trust is $4,300,000.

        120.     Under K.S.A. § 58-2336, the lien of the Rojana Mortgage may not exceed, at any

one time, the maximum amount stated in the Rojana Mortgage.

                                                 33

US2008 17061808 11
                  Case 20-06025      Doc# 1      Filed 07/08/20     Page 33 of 39
        121.    The maximum amount stated in the Rojana Mortgage is $4,701,800.

        122.    The “Cross Collateralization “ provision in section 1.2(F) of the Rojana Mortgage

refers to “Trustor” and “Beneficiary,” terms that make no sense in the context of a mortgage and

that are not defined in the Rojana Mortgage. Even were the effort in section 1.2(F) of the Rojana

Mortgage to expand the indebtedness secured by the Rojana Mortgage beyond the indebtedness

on the Rojana Loan not negated by K.S.A. § 58-2336, it would be futile, given the meaningless

terminology in section 1.2(F).

        123.    WHEREFORE, Plaintiff respectfully requests that (1) judgment be entered in favor

of the Estate against the Bank under Count VIII of this Complaint declaring (i) that the

indebtedness secured by the Rojana Deed of Trust is limited to $4,300,000 plus interest thereon

and reasonable attorneys’ fees, (ii) that the indebtedness secured by the Rojana Mortgage is limited

to $4,701,800 plus interest thereon and reasonable attorneys’ fees, (iii) that the Bank is entitled

only to a single satisfaction, and (iv) that the cross-collateralization provision in the Rojana Deed

of Trust and the Rojana Mortgage is unenforceable; and (2) the Court grant Plaintiff such other

and further relief as is proper, including ordering disgorgement by the Bank of payments received

to the extent provided for under applicable law.




                                                   34

US2008 17061808 11
                 Case 20-06025       Doc# 1     Filed 07/08/20     Page 34 of 39
                                            COUNT IX

Seeking, Alternatively, in the Event the Relief Requested in Count VII of This Complaint is
 not Granted, the Avoidance, Under Section 548 of the Bankruptcy Code, Sections 4(a)(2),
 5(a) and 7 of the Uniform Fraudulent Transfer Act, and Section 544(b) of the Bankruptcy
 Code, of (i) Joy’s Majestic’s Obligations Under the Joy’s Acquisition Loan Guaranty, and
(ii) the Liens of the Joy’s Deed of Trust and the Joy’s Mortgage to the Extent, if Any, They
      Purport to Secure Joy’s Majestic’s Obligations Under the Joy’s Acquisition Loan
                                           Guaranty

        124.    The averments in paragraphs 1 through 7; 16 through 41; 44 through 46; 50; 89;

and 100 through 102 of this Complaint are incorporated by reference in Count IX of this Complaint

as fully and completely as if restated in Count IX in their entirety.

        125.    The obligations incurred by Joy’s Majestic under the Joy’s Acquisition Loan

Guaranty were incurred within two years before the Petition Date.

        126.    Joy’s Majestic did not receive a reasonably equivalent value in exchange for

incurring the obligations under the Joy’s Acquisition Loan Guaranty.

        127.    If the relief requested in Count VII of this Complaint is not granted, Joy’s Majestic

will have been rendered insolvent and undercapitalized as a result of incurring the obligations

under the Joy’s Acquisition Loan Guaranty. Under those circumstances, the Estate is entitled to

avoid the obligations under the Joy’s Acquisition Loan Guaranty as fraudulent obligations and, to

the extent, if any, they purport to secure those obligations, the liens of the Joy’s Deed of Trust and

the Joy’s Mortgage as fraudulent transfers.

        128.    WHEREFORE, Plaintiff respectfully requests that, if the relief requested in Count

VII of this Complaint is not granted, (1) judgment be entered in favor of the Estate against the

Bank under Count IX of this Complaint avoiding, under sections 548 and 544(b) of the Bankruptcy

Code, the obligations incurred under the Joy’s Acquisition Loan Guaranty and the liens of the

Joy’s Deed of Trust and the Joy’s Mortgage to the extent, if any, they purport to secure those


                                                 35

US2008 17061808 11
                 Case 20-06025       Doc# 1      Filed 07/08/20     Page 35 of 39
obligations; and (2) the Court grant Plaintiff such other and further relief as is proper, including

ordering disgorgement by the Bank of payments received to the extent provided for under

applicable law.

                                             COUNT X

Seeking, Alternatively, in the Event the Relief Requested in Count VIII of this Complaint is
 not Granted, the Avoidance, Under Section 548 of the Bankruptcy Code, Sections 4(a)(2),
 5(a) and 7 of the Uniform Fraudulent Transfer Act, and Section 544(b) of the Bankruptcy
  Code, of (i) Rojana’s Obligations Under the Rojana Acquisition Loan Guaranty, and (ii)
the Liens of the Rojana Deed of Trust and the Rojana Mortgage to the Extent, if Any, They
   purport to Secure Rojana’s Obligations Under the Rojana Acquisition Loan Guaranty

        129.    The averments in paragraphs 1 through 7; 16 through 41; 44 through 46; 50; 89;

and 100 through 102 of this Complaint are incorporated by reference in Count X of this Complaint

as fully and completely as if restated in Count X in their entirety.

        130.    The obligations incurred by Rojana under the Rojana Acquisition Loan Guaranty

were incurred within two years before the Petition Date.

        131.    Rojana did not receive a reasonably equivalent value in exchange for incurring the

obligations under the Rojana Acquisition Loan Guaranty.

        132.    If the relief requested in Count VIII of this Complaint is not granted, Rojana will

have been rendered insolvent and undercapitalized as a result of incurring the obligations under

the Rojana Acquisition Loan Guaranty. Under those circumstances, the Estate is entitled to avoid

the obligations under the Rojana Acquisition Loan Guaranty as fraudulent obligations and, to the

extent, if any, they purport to secure those obligations, the liens of the Rojana Deed of Trust and

the Rojana Mortgage as fraudulent transfers.

        133.    WHEREFORE, Plaintiff respectfully requests that if the relief requested in Count

VIII of this Complaint is not granted, (1) judgment be entered in favor of the Estate against the

Bank under Count X of this Complaint avoiding under sections 548 and 544(b) of the Bankruptcy

                                                 36

US2008 17061808 11
                  Case 20-06025      Doc# 1      Filed 07/08/20        Page 36 of 39
Code, the obligations incurred under the Rojana Acquisition Loan Guaranty and the liens of the

Rojana Deed of Trust and the Rojana Mortgage to the extent, if any, they purport to secure those

obligations; and (2) the Court grant Plaintiff such other and further relief as is proper, including

ordering disgorgement by the Bank of payments received to the extent provided for under

applicable law.

                                             COUNT XI

     Seeking the Entry of a Judgment Against the Bank, Under Section 502(d) of the
  Bankruptcy Code, Declaring (1) That, to the Extent the Relief Requested in Count IV,
Count V or Count VI of This Complaint is Granted, the Bank’s Claims Against Boonville
 Hospital are Disallowed Unless and Until the Bank Has Paid the Amount for Which It is
   Liable Under Section 550 of the Bankruptcy Code, (2) That, to the Extent the Relief
  Requested in Count IX of this Complaint is Granted, the Bank’s Claims Against Joy’s
Majestic are Disallowed Unless and Until the Bank Has Turned Over the Property, if Any,
  for Which It is Liable Under Section 550 of the Bankruptcy Code, and (3) That, to the
extent the Relief Requested in Count X of This Complaint is Granted, the Bank’s Claims
Against Rojana are Disallowed Unless and Until the Bank Has Turned Over the Property,
        if Any, for Which It is Liable Under Section 550 of the Bankruptcy Code

        134.      The averments in Counts IV, V, VI, IX and X of this Complaint are incorporated

by reference in Count XI of this Complaint as fully and completely as if restated in Count XI in

their entirety.

        135.      Under section 502(d) of the Bankruptcy Code, the claims of an entity from which

property is recoverable under, among other sections, section 550 of the Bankruptcy Code or that

is the transferee of a transfer avoidable under, among other sections, section 548 or 544 of the

Bankruptcy Code must be disallowed unless such entity or transferee has paid the amount, or

turned over the property, for which it is liable under, among other sections, section 550 of the

Bankruptcy Code.

        136.      Accordingly, to the extent the avoidance claims asserted against the Bank in this

Complaint are sustained, the Bank’s claims against the implicated Debtor must be disallowed


                                                 37

US2008 17061808 11
                   Case 20-06025      Doc# 1     Filed 07/08/20    Page 37 of 39
unless the Bank pays the amount or turns over the property, if any, for which it is liable to the

Estate under section 550 of the Bankruptcy Code.

        137.    WHEREFORE, Plaintiff respectfully requests that (1) judgment be entered in favor

of the Estate against the Bank, under section 502(d) of the Bankruptcy Code, on Count XI of this

Complaint declaring (i) that, to the extent the relief requested in Counts IV, V or VI of this

Complaint is granted, the Bank’s claims against Boonville Hospital are disallowed unless and until

the Bank has paid the amount for which it is liable under section 550 of the Bankruptcy Code, (ii)

that, to the extent the relief requested in Count IX of this Complaint is granted, the Bank’s claims

against Joy’s Majestic are disallowed unless and until the Bank has turned over the property, if

any, for which it is liable under section 550 of the Bankruptcy Code, and (iii) that, to the extent

the relief requested in Count X of this Complaint is granted, the Bank’s claims against Rojana are

disallowed unless and until the Bank has turned over the property, if any, for which it is liable

under section 550 of the Bankruptcy Code; and (2) the Court grant Plaintiff such other and further

relief as is proper.

        138.    With respect to each count of this Complaint, any averment in this Complaint not

expressly incorporated into such count by reference which is necessary to support the claims

asserted in such count shall be deemed incorporated into such count by reference.



                          [Remainder of Page Intentionally Left Blank]




                                                38

US2008 17061808 11
                  Case 20-06025      Doc# 1     Filed 07/08/20     Page 38 of 39
Dated: July 8, 2020                       Respectfully submitted,
  Kansas City, Missouri

                                          /s/ Larry A. Pittman, II
                                          CONROY BARAN
                                          Robert Baran, Esq. (KS#19681)
                                          Larry A. Pittman, II, Esq. (D. Kan. 78034)
                                          1316 Saint Louis Avenue, 2nd Floor
                                          Kansas City, MO 64101
                                          Telephone: (816) 210-9680 / (816) 616-5009
                                          Email: rbaran@conroybaran.com
                                                   lpittman@conroybaran.com

                                          -AND-

                                          KILPATRICK TOWNSEND & STOCKTON LLP
                                          Todd C. Meyers (admitted pro hac vice)
                                          Colin M. Bernardino (admitted pro hac vice)
                                          1100 Peachtree Street, NE, Suite 2800
                                          Atlanta, GA 30309-4530
                                          Telephone: (404) 815-6500
                                          Facsimile: (404) 815-6555
                                          Email: tmeyers@kilpatricktownsend.com
                                                  cbernardino@kilpatricktownsend.com

                                          Counsel for the Official Committee of Unsecured
                                          Creditors




                                            39

US2008 17061808 11
                 Case 20-06025   Doc# 1    Filed 07/08/20    Page 39 of 39
